
	
		II
		112th CONGRESS
		1st Session
		S. 1503
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To decrease the deficit by realigning, consolidating,
		  selling, disposing, and improving the efficiency of Federal buildings and other
		  civilian real property, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civilian Property Realignment
			 Act or CPRA.
		2.PurposesThe purposes of this Act are—
			(1)to consolidate the
			 footprint of Federal buildings and facilities;
			(2)to maximize the utilization rate of Federal
			 buildings and facilities;
			(3)to reduce the reliance on leased
			 space;
			(4)to sell or redevelop high value assets that
			 are underutilized to obtain the highest and best value for the taxpayer and
			 maximize the return to the taxpayer;
			(5)to reduce the operating and maintenance
			 costs of Federal civilian real properties through the realignment of real
			 properties by consolidating, co-locating, and reconfiguring space, and other
			 operational efficiencies;
			(6)to reduce redundancy, overlap, and costs
			 associated with field offices;
			(7)to create incentives for Federal agencies
			 to achieve greater efficiency in their inventories of civilian real
			 property;
			(8)to facilitate and expedite the sale or
			 disposal of unneeded civilian properties; and
			(9)to assist Federal agencies in achieving the
			 Government's sustainability goals by reducing excess space, inventory, and
			 energy consumption, as well as by leveraging new technologies.
			3.DefinitionsIn this Act, unless otherwise expressly
			 stated, the following definitions apply:
			(1)Federal civilian
			 real property and civilian real property
				(A)PropertyThe
			 terms Federal civilian real property and civilian real
			 property refer to Federal real property assets, including Federal
			 buildings as defined in section 3301 of title 40, United States Code, occupied
			 and improved grounds, leased space, or other physical structures under the
			 custody and control of any Federal agency.
				(B)Further
			 exclusionsSubparagraph (A) shall not be construed as including
			 any of the following types of property:
					(i)Military
			 installations as defined in section 2910 of the Defense Base Closure and
			 Realignment Act of 1990.
					(ii)Properties that
			 are excluded for reasons of national security by the Director of the Office of
			 Management and Budget.
					(iii)Properties that
			 are excepted from the definition of property under section 102(9)
			 of title 40, United States Code.
					(iv)Indian and Native Eskimo property held in
			 trust by the Government as described in section 3301(a)(5)(C)(iii) of title 40,
			 United States Code.
					(v)Properties
			 operated and maintained by the Tennessee Valley Authority pursuant to the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.).
					(vi)Postal properties
			 owned by the United States Postal Service, except that the United State Postal
			 Service shall submit to the Commission and the Commission shall consider,
			 pursuant to section 11, postal properties suitable for co-location with other
			 Federal agency field offices.
					(2)Federal
			 agencyThe term Federal agency means an executive
			 department or independent establishment in the executive branch of the
			 Government, and a wholly owned Government corporation.
			(3)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(4)CommissionThe
			 term Commission means the Civilian Property Realignment
			 Commission.
			(5)HUDThe
			 term HUD means the Department of Housing and Urban
			 Development.
			(6)OMBThe
			 term OMB means the Office of Management and Budget.
			(7)Field
			 officeThe term field office means any Federal
			 office that is not the Headquarters office location for the Federal
			 agency.
			4.Commission
			(a)EstablishmentThere
			 is established an independent commission to be known as the Civilian Property
			 Realignment Commission, referred to in this Act as the
			 Commission.
			(b)DutiesThe
			 Commission shall carry out the duties as specified in this Act.
			(c)Membership
				(1)In
			 generalThe Commission shall be composed of a chairman appointed
			 by the President, by and with the advice and consent of the Senate, and 6
			 members appointed by the President.
				(2)AppointmentsIn
			 selecting individuals for appointments to the Commission, the President shall
			 consult with—
					(A)the Speaker of the
			 House of Representatives concerning the appointment of 1 member;
					(B)the majority
			 leader of the Senate concerning the appointment of 1 member;
					(C)the minority
			 leader of the House of Representatives concerning the appointment of 1 member;
			 and
					(D)the minority
			 leader of the Senate concerning the appointment of 1 member.
					(3)TermsThe
			 term for each member of the Commission shall be 6 years.
				(4)VacanciesVacancies
			 shall be filled in the same manner as the original appointment.
				(5)QualificationsIn
			 selecting individuals for appointment to the Commission, the President shall
			 ensure the Commission contains individuals with expertise representative of the
			 following:
					(A)Commercial real
			 estate and redevelopment.
					(B)Government
			 management or operations.
					(C)Community development, including
			 transportation and planning.
					(D)Historic
			 preservation.
					5.Commission
			 meetings
			(a)Open
			 meetingsEach meeting of the Commission, other than meetings in
			 which classified information is to be discussed, shall be open to the public.
			 Any open meeting shall be announced in the Federal Register and the Federal
			 website established by the Commission at least 14 calendar days in advance of a
			 meeting. For all public meetings, the Commission shall release an agenda and a
			 listing of materials relevant to the topics to be discussed.
			(b)Quorum and
			 meetingsSeven Commission members shall constitute a quorum for
			 the purposes of conducting business and 3 or more Commission members shall
			 constitute a meeting of the Commission.
			(c)Transparency of
			 informationAll the proceedings, information, and deliberations
			 of the Commission shall be open, upon request, to the chairperson and the
			 ranking minority party member, and their respective subcommittee chairperson
			 and ranking minority party member, of—
				(1)the Committee on
			 Transportation and Infrastructure of the House of Representatives;
				(2)the Committee on
			 Oversight and Government Reform of the House of Representatives;
				(3)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(4)the Committee on
			 Environmental and Public Works of the Senate; and
				(5)the Committees on
			 Appropriations of the House of Representatives and the Senate.
				(d)Government
			 Accountability OfficeAll proceedings, information, and
			 deliberations of the Commission shall be open, upon request, to the Comptroller
			 General of the United States.
			6.Compensation and
			 travel expenses
			(a)Compensation
				(1)Rate of pay for
			 membersEach member, other than the Chairperson, shall be paid at
			 a rate equal to the daily equivalent of the minimum annual rate of basic pay
			 payable for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties vested in the
			 Commission.
				(2)Rate of pay for
			 chairpersonThe chairperson shall be paid for each day referred
			 to in paragraph (1) at a rate equal to the daily equivalent of the minimum
			 annual rate of basic pay payable for level III of the Executive Schedule under
			 section 5314, of title 5, United States Code.
				(b)TravelMembers
			 shall receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with sections 5702 and 5703 of title 5, United States Code.
			7.Executive
			 director
			(a)AppointmentThe Commission shall appoint an Executive
			 Director and may disregard the provisions of title 5, United States Code,
			 governing appointments in the competitive service.
			(b)Rate of pay for
			 directorThe Executive
			 Director shall be paid at the rate of basic pay payable for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code.
			8.Staff
			(a)Additional
			 personnelSubject to
			 subsection (b), the Executive Director, with the approval of the Commission,
			 may appoint and fix the pay of additional personnel.
			(b)Detail employees
			 from other agenciesUpon
			 request of the Executive Director, the head of any Federal agency may detail
			 any of the personnel of that agency to the Commission to assist the Commission
			 in carrying out its duties under this Act.
			(c)QualificationsAppointments
			 shall be made with consideration of a balance of expertise consistent with the
			 qualifications of representatives described in section 4(c)(5).
			9.Contracting
			 authority
			(a)Experts and
			 consultantsThe Commission
			 may procure by contract, to the extent funds are available, the temporary or
			 intermittent services of experts and consultants pursuant to section 3109 of
			 title 5, United States Code.
			(b)SpaceThe Administrator, in consultation with the
			 Commission, shall identify suitable excess space within the Federal space
			 inventory to house the operations of the Commission. If no such space is
			 available, the Commission may, notwithstanding section 20, lease space to the
			 extent funds are available.
			(c)Personal
			 propertyThe Commission may
			 acquire personal property to the extent funds are available.
			(d)Receipt and sale
			 of propertyThe Commission may take custody, control, and
			 administrative jurisdiction over Federal property pursuant to section 12(b) and
			 is authorized to sell such property for no less than fair market value.
			(e)Use of small
			 businessesIn exercising its authorities under this section and
			 section 12, the Commission shall use, to the greatest extent possible, small
			 businesses as defined by section 3 of the Small Business Act.
			10.TerminationThe Commission shall cease operations and
			 terminate 6 years from the date of enactment of this Act.
		11.Development of
			 recommendations to the commission
			(a)Submissions of
			 agency information and recommendationsNot later than 120 days after the date of
			 enactment of this Act and 90 days after the beginning of each fiscal year
			 thereafter, the head of each Federal agency shall submit to the Administrator
			 and the Director of the Office of Management and Budget the following:
				(1)Current
			 dataCurrent data of all
			 Federal civilian real properties owned, leased or controlled by the respective
			 agency, including all relevant information prescribed by the Administrator and
			 the Director of the Office of Management and Budget, including data related to
			 the age and condition of the property, operating costs, history of capital
			 expenditures, sustainability metrics, number of Federal employees and functions
			 housed in the respective property, square footage (including gross, rentable,
			 and usable).
				(2)Agency
			 recommendationsRecommendations which shall include the
			 following:
					(A)Federal civilian
			 properties that can be sold for proceeds and otherwise disposed of, demolished,
			 transferred, exchanged, consolidated, co-located, reconfigured, or redeveloped,
			 so as to reduce the civilian real property inventory, reduce the operating
			 costs of the Government, and create the highest value and return for the
			 taxpayer.
					(B)Operational
			 efficiencies that the Government can realize in its operation and maintenance
			 of Federal civilian real properties.
					(C)Opportunities to
			 pursue enhanced use leasing in underutilized buildings in an effort to realize
			 highest and best use for the taxpayers.
					(b)Standards and
			 criteriaNot later than 60
			 days after the date specified in subsection (a), the Director of OMB, in
			 consultation with the Administrator, shall review agency recommendations
			 submitted pursuant to subsection (a), and develop consistent standards and
			 criteria against which agency recommendations will be reviewed. The Director of
			 OMB and the Administrator shall develop recommendations to the Commission based
			 on those standards and criteria. In developing the standards and criteria, the
			 Director of OMB, in consultation with the Administrator, shall incorporate the
			 following:
				(1)The extent to
			 which a Federal building or facility aligns with the current mission of the
			 Federal agency.
				(2)The extent to
			 which there are opportunities to consolidate similar operations across multiple
			 agencies or within agencies.
				(3)The extent and
			 timing of potential costs and savings, including the number of years, beginning
			 with the date of completion of the proposed recommendation.
				(4)The economic
			 impact on existing communities in the vicinity of the Federal building or
			 facility.
				(5)The extent to
			 which the utilization rate is being maximized and is consistent with
			 non-governmental industry standards for the given function or operation.
				(6)The extent to
			 which reliance on leasing for long-term space needs is reduced.
				(7)The extent to
			 which the Federal building or facility could be redeveloped or otherwise used
			 to produce the highest and best value and return for the taxpayer.
				(8)The extent to
			 which the operating and maintenance costs are reduced through consolidating,
			 co-locating, and reconfiguring space, and through realizing other operational
			 efficiencies.
				(9)The extent to
			 which energy consumption is reduced.
				(c)Special rule for
			 utilization ratesStandards developed by the Director of OMB must
			 incorporate and apply clear standard utilization rates consistent throughout
			 each category of space and with nongovernment space utilization rates. To the
			 extent utilization rates are exceeded by a given agency, the Director shall
			 recommend realignment, co-location, consolidation, or other type of action to
			 improve space utilization.
			(d)Submission to
			 the commission
				(1)In
			 generalThe standards, criteria, and recommendations developed
			 pursuant to subsection (b) shall be submitted to the Commission with all
			 supporting information, data, analyses, and documentation.
				(2)PublicationThe
			 standards, criteria, and recommendations shall be published in the Federal
			 Register and transmitted to the committees designated in section 5(c) and to
			 the Comptroller General of the United States.
				(3)Access to
			 informationThe Commission
			 shall also have access to all information pertaining to the recommendations,
			 including supporting information, data, analyses, and documentation submitted
			 pursuant to subsection (a). Upon request, Federal agencies shall provide, the
			 Commission any additional information pertaining to its properties.
				12.Commission
			 duties
			(a)Identification
			 of property reduction opportunitiesThe Commission shall identify
			 opportunities for the Government to reduce significantly its inventory of
			 civilian real property and reduce costs to the Government.
			(b)Identification
			 of high value assets
				(1)Identification
			 of certain propertiesNot later than 180 days after the date of
			 enactment of this Act, the Commission shall identify not less than 5 Federal
			 properties that are not on the list of surplus or excess as of such date with a
			 total fair market value of not less than $500,000,000 to be sold and transmit
			 the list to the President and Congress as Commission recommendations and
			 subject to the approval process described in sections 13 and 14.
				(2)Information and
			 dataIn order to meet the goal established under paragraph (1),
			 Federal agencies shall provide, upon receipt, any and all information and data
			 regarding its properties to the Commission. The Commission shall notify the
			 committees listed under section 5(c) of any failure by any agency to comply
			 with a request of the Commission.
				(3)TransferNot
			 later than 60 days after approval of the Commission recommendations pursuant to
			 paragraph (1), Federal agencies with custody, control, or administrative
			 jurisdiction over the identified properties shall transfer custody, control,
			 and administrative jurisdiction to the Commission.
				(4)SaleNot
			 later than 120 days after approval of Commission recommendations pursuant to
			 paragraph (1) and notwithstanding any other provision of law (except as
			 provided in section 18(d)), the Commission shall sell the properties described
			 in paragraph (1) at fair market value at highest and best use for cash at
			 auction.
				(5)ProceedsThe
			 proceeds shall be distributed pursuant to section 17.
				(c)Analysis of
			 inventoryThe Commission
			 shall perform an independent analysis of the inventory of Federal civilian real
			 property and the recommendations submitted pursuant to section 11. The
			 Commission shall not be bound or limited by the recommendations submitted
			 pursuant to section 11. If, in the opinion of the Commission, an agency fails
			 to provide needed information, data or adequate recommendations that meet the
			 standards and criteria, the Commission shall develop such recommendations as it
			 considers appropriate based on existing data contained in the Federal Real
			 Property Profile or other relevant information.
			(d)Receipt of
			 Information and ProposalsNotwithstanding any other provision of
			 law, the Commission may receive and consider proposals, information, and other
			 data submitted by State and local officials and the private sector. Such
			 information shall be made publically available.
			(e)Accounting
			 systemNot later than 120 days after the date of enactment of
			 this Act, the Commission shall identify or develop and implement a system of
			 accounting to be used to independently evaluate the costs of and returns on the
			 recommendations. Such accounting system shall be applied in developing the
			 Commission’s recommendations and determining the highest return to the
			 taxpayer. In applying the accounting system, the Commission shall set a
			 standard performance period.
			(f)Public
			 hearingAfter performing an independent analysis and reviewing
			 the recommendations, the Commission shall conduct public hearings. All
			 testimony before the Commission at a public hearing under this paragraph shall
			 be presented under oath.
			(g)Reporting of
			 information and recommendations
				(1)In
			 generalNot later than 120 days after the receipt of
			 recommendations pursuant to section 11, and biannually thereafter, the
			 Commission shall, at a minimum, transmit to the President, and publicly post on
			 a Federal website maintained by the Commission a report containing the
			 Commission's findings, conclusions, and recommendations for the consolidation,
			 exchange, co-location, reconfiguration, lease reductions, sale, and
			 redevelopment of Federal civilian real properties and for other operational
			 efficiencies that can be realized in the Government's operation and maintenance
			 of such properties.
				(2)Consensus in
			 majorityThe Commission shall seek to develop consensus
			 recommendations, but if a consensus cannot be obtained, the Commission may
			 include in its report recommendations that are supported by a majority of the
			 Commission.
				(h)Federal
			 websiteThe Commission shall establish and maintain a Federal
			 website for the purposes of making relevant information publically
			 available.
			(i)Review by
			 GAOThe Comptroller General of the United States shall transmit
			 to the Congress and to the Commission a report containing a detailed analysis
			 of the recommendations and selection process.
			13.Review by the
			 president
			(a)Review of
			 recommendationsUpon receipt of the Commission's recommendations,
			 the President shall conduct a review of such recommendations.
			(b)Report to
			 commission and congressNot later than 30 days after receipt of
			 the Commission's recommendations, the President shall transmit to the
			 Commission and Congress a report that sets forth the President's approval or
			 disapproval of the Commission's recommendations.
			(c)Approval or
			 disapprovalIf the President—
				(1)approves of the
			 Commission's recommendations, the President shall transmit a copy of the
			 recommendations to Congress, together with a certification of such
			 approval;
				(2)disapproves of the
			 Commission's recommendations, in whole or in part, the President shall also
			 transmit to the Commission and Congress the reasons for such disapproval. The
			 Commission shall then transmit to the President, not later than 30 days
			 following the disapproval, a revised list of recommendations;
				(3)approves all of
			 the revised recommendations of the Commission, the President shall transmit a
			 copy of such revised recommendations to Congress, together with a certification
			 of such approval; or
				(4)does not transmit
			 to the Congress an approval and certification described in paragraphs (1) or
			 (3) within 30 days of receipt of the Commission's recommendations or revised
			 recommendations, as the case may be, the process shall terminate until the
			 following year.
				14.Congressional
			 consideration of the recommendations
			(a)Resolution of
			 disapprovalNot later than 45 days after the date of the
			 President's transmission to Congress of the approved recommendations pursuant
			 to section 13, Congress may enact a joint resolution as described in subsection
			 (c) to disapprove the Commission recommendations.
			(b)Computation of
			 time periodFor the purposes of this section, the days on which
			 either House of Congress is not in session because of adjournment of more than
			 three days to a day certain shall be excluded in the computation of the period
			 of time.
			(c)Terms of the
			 resolutionFor purposes of this section, the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the President transmits the
			 recommendations to Congress under section 13, and—
				(1)which does not
			 have a preamble;
				(2)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the recommendations of the Civilian Property Realignment Commission as
			 submitted by the President on _________, the blank space being filled
			 in with the appropriate date; and
				(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 Civilian Property Realignment Commission.
				(d)ReferralA
			 resolution described in subsection (c) that is introduced in the House of
			 Representatives shall be referred to the Committee on Transportation and
			 Infrastructure in the House of Representatives. A resolution described in
			 subsection (c) introduced in the Senate shall be referred to the Committee on
			 the Environment and Public Works in the Senate.
			(e)DischargeIf
			 the committee to which a resolution described in subsection (c) is referred has
			 not reported such a resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the President transmits the report
			 to the Congress under section 13, such committee shall be, at the end of such
			 period, discharged from further consideration of such resolution, and such
			 resolution shall be placed on the appropriate calendar of the House
			 involved.
			(f)Consideration
				(1)In
			 generalOn or after the third day after the date on which the
			 committee to which such resolution is referred has reported, or has been
			 discharged (under subsection (e)) from further consideration of, such a
			 resolution, it is in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the resolution. A member may make the motion
			 only on the date after the calendar day on which the Member announces to the
			 House concerned the Member's intention to make the motion, except that, in the
			 case of the House of Representatives, the motion may be made without such prior
			 announcement if the motion is made by direction of the committee to which the
			 resolution was referred. The motion is highly privileged in the House of
			 Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, or to a motion to postpone, or to a motion
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in order. If
			 a motion to proceed to consideration of the joint resolution is agreed to, the
			 respective House shall immediately proceed to the consideration of the joint
			 resolution without intervening motion, order, or other business, and the
			 resolution shall remain the unfinished business of the respective House until
			 disposed of.
				(2)DebateDebate
			 on the resolution and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 2 hours, which shall be divided
			 equally between those favoring and those opposing the resolution. An amendment
			 to the resolution is not in order. A motion further to limit debate is in order
			 and not debatable. A motion to postpone, or a motion to proceed to the
			 consideration of other business, or a motion to recommit the resolution is not
			 in order. A motion to reconsider the vote by which the resolution is agreed to
			 or disagreed is not in order.
				(3)VoteImmediately
			 following the conclusion of the debate on a resolution described in subsection
			 (c) and a single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final passage
			 of the resolution shall occur.
				(4)Appeals of
			 decisions of the ChairAppeals of the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a resolution
			 described in subsection (c) shall be decided without debate.
				(g)Consideration by
			 other house
				(1)In
			 generalIf, before the passage by one House of a resolution of
			 that House described in subsection (c), that House received from the other
			 House a resolution described in subsection (c), then the following procedures
			 shall apply:
					(A)No committee
			 referralThe resolution of the other House shall not be referred
			 to a committee and may not be considered in the House receiving it except in
			 the case of final passage as provided in subparagraph (B).
					(B)Resolution
			 procedureWith respect to a resolution described in subsection
			 (c) of the House receiving the resolution the procedure in that House shall be
			 the same as if no resolution had been received from the other House, but the
			 vote on final passage shall be on the resolution of the other House.
					(2)No
			 considerationUpon disposition of the resolution received from
			 the other House, it shall no longer be in order to consider the resolution that
			 originated in the receiving House.
				(h)Rules of the
			 senate and houseThis section is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in this section, and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				(i)Failure To pass
			 resolution of disapprovalIf Congress fails to pass such a joint
			 resolution within 45 calendar days after the date of the President's
			 transmission to Congress of the Commission's recommendations, the
			 recommendations immediately gain legal force and shall be in effect and Federal
			 agencies shall implement and carry out all of the Commission's recommendations
			 pursuant to section 15.
			15.Implementation
			 of commission recommendations
			(a)Carrying out
			 recommendationsUpon the date specified in section 14(i), Federal
			 agencies shall immediately begin preparation to carry out the Commission's
			 recommendations and shall initiate all activities no later than 1 year after
			 the date on which the President transmits the recommendations to Congress.
			 Federal agencies shall complete all recommended actions no later than the end
			 of the 3-year period beginning on the date on which the President transmits the
			 Commission’s recommendations to Congress. All actions shall be economically
			 beneficial and be cost neutral or otherwise favorable to the Government. For
			 actions that will take longer than the 3-year period due to extenuating
			 circumstances, each Federal agency shall notify the President and Congress as
			 soon as the extenuating circumstance presents itself with an estimated time to
			 complete the relevant action.
			(b)Actions of
			 Federal agenciesIn taking actions related to any Federal
			 building or facility under this Act, Federal agencies may, pursuant to
			 subsection (c), take all such necessary and proper actions, including—
				(1)acquiring land,
			 constructing replacement facilities, performing such other activities, and
			 conducting advance planning and design as may be required to transfer functions
			 from a Federal asset or property to another Federal civilian property;
				(2)providing
			 outplacement assistance to civilian employees employed by any Federal agency at
			 a Federal civilian property impacted by such actions; and
				(3)reimbursing other
			 Federal agencies for actions performed at the request of the Commission.
				(c)Necessary and
			 proper actionsWhen acting on
			 a recommendation of the Commission, a Federal agency shall work in partnership
			 with the Administrator to carry out such actions. The Administrator may,
			 notwithstanding any other provision of law, take such necessary and proper
			 actions, including the sale, conveyance, or exchange of civilian real property,
			 as required to implement the Commission recommendations in the time period
			 required under subsection (a). The Administrator shall enter into and use
			 commission-based contracts for real estate services to assist in carrying out
			 property transactions required by the Commission’s recommendations.
			(d)Discretion of
			 Commission regarding transactionsFor any transaction identified,
			 recommended, or commenced as a result of this Act, any otherwise required legal
			 priority given to, or requirement to enter into, a transaction to convey a
			 Federal civilian real property for less than fair market value, for no
			 consideration at all, or in a transaction that mandates the exclusion of other
			 market participants, shall be at the discretion of the Commission.
			16.Authorization of
			 appropriationsThere is
			 authorized a one-time appropriation to carry out this Act the following
			 amounts:
			(1)$23,000,000 for
			 salaries and expenses of the Commission.
			(2)$65,000,000 to be
			 deposited into the Asset Proceeds and Space Management Fund for activities
			 related to the implementation of the Commission recommendations.
			17.Funding
			(a)Creation of
			 salaries and expenses accountThere is hereby established on the
			 books of the Treasury an account to be known as the Civilian Property
			 Realignment Commission—Salaries and Expenses account.
				(1)Necessary
			 paymentsThere shall be deposited into the account such amounts,
			 as are provided in appropriations Acts, for those necessary payments for
			 salaries and expenses to accomplish the administrative needs of the
			 Commission.
				(2)No
			 appropriationsIf no amounts are appropriated for the salaries
			 and expenses of the Commission for a particular fiscal year, the Director of
			 the Office of Management and Budget may support the Commission’s activities
			 under this Act during such year if the Director approves either or both of the
			 following actions:
					(A)In consultation
			 with the Administrator, a transfer to the Commission of amounts from the
			 Civilian Property Realignment Commission—Asset Proceeds and Space
			 Management Fund within the Federal Buildings Fund established under
			 section 592 of title 40, United States Code.
					(B)A transfer to the Commission of not more
			 than $8,000,000 from unobligated amounts available to the Administrator or the
			 Director.
					(b)Creation of
			 asset proceeds and space management fund
				(1)Creation of
			 fundThere is hereby established within the Federal Buildings
			 Fund established under section 592 of title 40, United States Code, an account
			 to be known as the Civilian Property Realignment Commission—Asset
			 Proceeds and Space Management Fund which shall be used solely for the
			 purposes of carrying out actions pursuant to the Commission recommendations
			 approved under section 14. Notwithstanding section 3307 of title 40, United
			 States Code, the following amounts shall be deposited into the account and are
			 hereby appropriated and shall remain available until expended for the following
			 specified purposes:
					(A)Such amounts as
			 are provided in appropriations Acts, to remain available until expended, for
			 the consolidation, co-location, exchange, redevelopment, re-configuration of
			 space and other actions recommended by the Commission for Federal
			 agencies.
					(B)Gross proceeds
			 received from the proceeds of any civilian real property action taken pursuant
			 to a recommendation of the Commission under section 15. The Commission, with
			 the consent of the Administrator, may transfer from the gross proceeds to a
			 Federal agency, amounts necessary to cover costs associated with implementing
			 the recommendations pursuant to section 15. In support of its duties, the
			 Commission, with the consent of the Administrator, may transfer from the Space
			 Management Fund to a Federal agency, amounts—
						(i)to
			 cover the necessary costs associated with—
							(I)consolidation, co-location, redevelopment,
			 and reconfiguration actions; and
							(II)other actions
			 taken to otherwise realize operational efficiencies, including such actions as
			 environmental restoration; and
							(ii)for
			 outplacement assistance to Federal employees who work at a Federal property
			 that is affected by actions taken under this section, and whose employment
			 would be terminated as a result of such disposal, consolidation, or other
			 realignment.
						(C)Net proceeds
			 (which are gross proceeds received from the sale of any civilian real property
			 pursuant to a recommendation of the Commission, less the amounts transferred
			 from this account under subsection (a)(2)(A) and subparagraph (B) of this
			 subsection), shall be divided between the General Fund of the Treasury and the
			 Asset Proceeds and Space Management Fund within the Federal Buildings Fund. On
			 an annual basis, the Director of the Office of Management and Budget, shall
			 determine how the net proceeds shall be distributed, through transfer, between
			 the General Fund and the Asset Proceeds and Space Management Fund, but in no
			 case shall the General Fund receive less than 60 percent of the net
			 proceeds.
					(2)Obligation of
			 amountsThe amounts transferred pursuant to paragraph (1)(C)
			 under this subsection shall be obligated by the recipient agency not later than
			 3 years after the transfer. Any amounts that are not obligated within 3 years
			 shall be transferred back to the Asset Proceeds and Space Management
			 Fund.
				18.Disposal of real
			 properties
			(a)In
			 generalNotwithstanding any other provision of law, any
			 recommendation or commencement of a disposal or realignment of civilian real
			 property shall not be subject to—
				(1)section 545(b)(8)
			 of title 40, United States Code;
				(2)sections 550, 554,
			 and 553 of title 40, United States Code;
				(3)section 501 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
				(4)section 667(b)
			 through (d) of title 16, United States Code;
				(5)section 47151 of
			 title 49, United States Code;
				(6)sections 107 and
			 317 of title 23, United States Code;
				(7)section 1304(b) of
			 title 40, United States Code;
				(8)section 1622(d) of
			 title 50, United States Code Appended;
				(9)any other
			 provision of law authorizing the conveyance of real property owned by the
			 Government for no consideration; and
				(10)any congressional
			 notification requirement other than that in section 545 of title 40, United
			 States Code.
				(b)Continuation of
			 certain requirementsNothing in subsection (a) shall be construed
			 to modify, alter, or amend any other required environmental or historical
			 review, recordkeeping, or notice requirements otherwise implicated in a
			 conveyance of Federal civilian real property.
			(c)Public
			 benefit
				(1)In
			 generalFor those properties that the Commission has determined
			 should be reviewed for potential use by the homeless or for any of the other
			 public benefits enumerated in subsection (a), the Commission shall submit to
			 the Secretary of Housing and Urban Development (referred to in this Act as the
			 Secretary of HUD), on the same day it submits its report to the
			 President, any such information on the building or property that concerns the
			 decision regarding the civilian property's disposal. Not later than 30 days
			 after such submission by the Commission the Secretary of HUD must return to the
			 Commission with a report summarizing a determination of the suitability of the
			 civilian real properties recommended to be disposed as properties fit to help
			 the cause of homeless assistance.
				(2)Notice of
			 interestNot later than 30 days after the Commission's submission
			 to the President and public release of the Commission's recommendations, any
			 representatives of the homeless proposing interest in the use of property that
			 the Commission has determined should be reviewed for potential use by the
			 homeless or for any of the other public benefits enumerated in subsection (a),
			 may submit a notice of interest to the Commission and to the Secretary of HUD
			 that contains the following:
					(A)A description of
			 the homeless assistance program that the representative proposes to carry out
			 at the installation.
					(B)An assessment of
			 the need for the program.
					(C)A description of
			 the extent to which the program is or will be coordinated with other homeless
			 assistance programs in the communities in the vicinity of the
			 installation.
					(D)A description of
			 the buildings and property that are necessary in order to carry out the
			 program.
					(E)A description of
			 the financial plan, the organization, and the organizational capacity of the
			 representative to carry out the program.
					(F)An assessment of
			 the time required in order to commence carrying out the program.
					(3)HUD
			 approvalThe Secretary of HUD shall review and certify
			 submissions from representatives of the homeless and submit to the Commission
			 an assessment of the validity and merits of the notice of interest not later
			 than 60 days after the date the Commission submits its report to the President.
			 If more than one notice of interest is entered for a property, the Secretary
			 shall indicate to the Commission which planned use of the property for the
			 homeless has more merit.
				(4)Interested
			 partiesNot later than 30 days after the Commission's submission
			 to the President and public release of the Commission's recommendations, any
			 parties proposing interest in the property that the Commission has determined
			 should be reviewed for any other public benefit programs enumerated in
			 subsection (a), for a use that is not homeless assistance, may submit a notice
			 of interest to the Commission and to the Federal agency that is otherwise
			 tasked by law to review applications for the public benefit conveyance program
			 under which the party is applying. The notice of interest must contain the
			 information otherwise required by the law creating the conveyance
			 program.
				(5)Assessment of
			 validity and meritsFederal agencies that have been tasked with
			 reviewing applications for public benefit conveyance programs, that receive
			 notices of interest with information pertaining to the certification of the
			 validity of a proposed public benefit conveyance operating under one of the
			 uses under subsection (a) that are not homeless assistance, shall review and
			 certify submissions from parties proposing such future use for the property and
			 submit to the Commission an assessment of the validity and merits of the
			 information contained in the notice of interest not later than 60 days after
			 the date the Commission submits its recommendations to the President. If more
			 than one notice of interest is entered for a property, the Secretary of the
			 reviewing agency shall indicate to the Commission which planned use of the
			 property has more merit.
				(6)Compilation of
			 information and assessmentsThe Commission shall compile all
			 information and assessments regarding submitted notices of interest about
			 properties and, when that the recommendations gain legal force after
			 consideration by Congress, forward them to the Federal agencies that maintain
			 custody and control over the civilian real properties to be disposed for their
			 consideration in implementing the Commission's recommendations.
				(7)Use of
			 propertyIn the event a property reviewed by the Secretary of HUD
			 is found to be fit for use by the homeless and the Secretary has identified a
			 representative of the homeless whose notice of interest is certified, or, in
			 the event of more than one notice of interest on the property, whose notice of
			 interest is deemed to have the most merit by the Secretary, the agency
			 maintaining custody or control of the property, in accordance with subsection
			 (a), shall commence conveyance of the property to that representative of the
			 homeless upon the recognition that the Commission's recommended activity to
			 convey the property for one of those uses in subsection (a) has gained legal
			 force. In the event a reviewed property is found to be unfit for use by the
			 homeless, or there is no identified notice of interest on the property by a
			 representative of the homeless, the Federal agency shall then look to whether
			 there are any parties that have expressed interest in the property for one of
			 those uses in subsection (a) that are not homeless assistance and whether any
			 Federal reviewing agency has certified one of those uses. If so, the Federal
			 agency maintaining custody or control of the property shall commence conveyance
			 of the property to that party that proposed the certified use upon the
			 recognition that the Commission's recommended activity to convey the property
			 for one of those uses in subsection (a) has gained legal force. In the event
			 that more than one party that has expressed interest in the property in this
			 manner exists, the Federal agency shall have the discretion to choose among
			 them.
				(8)Other options
			 for use of propertyIn the event a property does not qualify for,
			 or there is no interest in a property reviewed for one of those uses described
			 in subsection (a) upon the recognition that the Commission's recommended
			 activity to convey the property for one of those uses in subsection (a) has
			 gained legal force, the Federal agency shall have the discretion to choose
			 among any other remaining ways to implement the recommendation regarding the
			 property.
				(d)Environmental
			 considerations
				(1)NEPA
			 applicationThe provisions of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to the actions of the
			 President, the Commission, or any Federal agency, in carrying out any of the
			 Commission's recommendations except—
					(A)during the process
			 of property disposal; and
					(B)during the process
			 of relocating functions from a property being disposed of or realigned to
			 another property after the receiving property has been selected but before the
			 functions are relocated.
					(2)NEPA
			 exceptionsIn applying the provisions of the National
			 Environmental Policy Act of 1969 to the processes referred to in subsection
			 (d)(1), the agencies do not have to consider—
					(A)the need for
			 closing or realigning the property which has been recommended for closure or
			 realignment by the Commission;
					(B)the need for
			 transferring functions to another Federal civilian property; or
					(C)any alternative
			 path, not associated with an environmental choice, to those recommended or
			 selected.
					(3)Civil
			 actionA civil action for judicial review, with respect to any
			 requirement of the National Environmental Policy Act of 1969 to the extent such
			 Act is applicable under subsection (d)(2), of any Act or failure to act by a
			 Federal agency during the closing, realigning, or relocating of functions
			 referred to in subsection (d)(2), may not be brought more than 60 days after
			 the dates of such act or failure to act.
				(4)Disposal on
			 realigned propertyFederal agencies may dispose or realign
			 property without regard to any provision of law restricting the use of funds
			 for disposing or realigning Federal civilian property included in any
			 appropriations or authorization Act.
				(5)Transfer of real
			 property
					(A)In
			 generalWhen implementing the recommended actions pursuant to
			 section 15 for properties that have been identified in the Commission’s
			 recommendations and in compliance with the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.),
			 including section 120(h) thereof (42 U.S.C. 9620(h)), Federal agencies may
			 enter into an agreement to transfer by deed real property with any
			 person.
					(B)Additional
			 termsThe head of the disposing agency may require any additional
			 terms and conditions in connection with an agreement authorized by subparagraph
			 (A) as the head of the disposing agency considers appropriate to protect the
			 interests of the United States. Such additional terms and conditions shall not
			 affect or diminish any rights or obligations of the Federal agencies under
			 section 120(h) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (including the requirements of section 120(h)(3)(A) and
			 (C)(iv) of that Act.
					(6)Information
			 disclosureAs part of an agreement pursuant to this Act, the
			 agency shall disclose to the person to whom the property or facilities will be
			 transferred any information of the Federal agency regarding the environmental
			 restoration, waste management, and environmental compliance activities
			 described in this Act that relate to the property or facilities. The agency
			 shall provide such information before entering into the agreement.
				(e)Construction of
			 certain ActsNothing in this section shall be construed to
			 modify, alter, or amend the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the Solid Waste Disposal
			 Act (42 U.S.C. 6901 et seq.).
			19.Congressional
			 approval of proposed projects
			(a)Section 3307(b) of
			 title 40, United States Code is amended by—
				(1)striking
			 and at the end of paragraph (6);
				(2)striking the
			 period at the end of paragraph (7); and
				(3)adding at the end
			 the following:
					
						(8)a statement of how
				the proposed project is consistent with section 11(b) of the Civilian Property
				Realignment Act; and
						(9)for all proposed
				leases, including operating leases, the amount of the net present value
				of—
							(A)the total
				estimated legal obligations of the Government over the life of the contract;
				and
							(B)the cost of
				constructing new
				space.
							.
				20.Limitation of
			 certain leasing authorities
			(a)Limitation on
			 certain leasing authoritiesChapter 33 of title 40, United States Code,
			 is amended by adding at the end the following:
				
					3317.Limitation on
				Leasing Authority of Other Agencies
						(a)In
				general
							(1)LimitationNotwithstanding any other provision of law,
				no executive agency may lease space for the purposes of a public building as
				defined under section 3301, except as provided under section 585 and the
				provisions of in this chapter.
							(2)ExceptionParagraph
				(1) shall not apply to the United States Postal Service or the Central
				Intelligence Agency.
							(b)Public
				buildingFor the purposes of
				this section, the term public building shall include leased
				space.
						(c)ConstructionNothing in this section shall be construed
				as creating new authority for executive agencies to enter into leases or limit
				the authority of the Administration under section
				3314.
						.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end:
				
					
						3317. Limitation on Leasing Authority of
				Other
				Agencies.
					
					.
			21.Implementation
			 review by GAOUpon the date
			 specified in section 14(i), the Comptroller General of the United States at
			 least annually shall monitor, review the implementation activities of Federal
			 agencies pursuant to section 15, and report to Congress any findings and
			 recommendations.
		22.Realignment of
			 real property owned or managed by the Bureau of Overseas Building
			 Operations
			(a)List of
			 assetsOn an annual basis, the Commission shall identify and
			 create a list of assets located outside of the United States and its
			 territories that are owned or managed by the Department of State’s Bureau of
			 Overseas Building Operations that may—
				(1)be sold for
			 proceeds so as to reduce the civilian real property inventory and operating
			 costs of the Federal Government; or
				(2)be otherwise
			 disposed of, transferred, consolidated, co-located, or reconfigured so as to
			 reduce the operating costs of the Federal Government.
				(b)List to
			 secretary of stateThe Commission shall provide this list created
			 pursuant to subsection (a) to the Secretary of State.
			(c)Review and
			 reportNot later than 90 calendar days after the receipt of the
			 list created pursuant to subsection (b), the Department of State shall review
			 this list and send a report to the Commission. The report shall include the
			 conclusions of this review by the Department of State.
			(d)Recommendations
			 of certain civilian real property assetsConsistent with section
			 12, the Commission may only make recommendations involving civilian real
			 property assets that are located outside of the United States and its
			 territories and owned or managed by the Department of State’s Bureau of
			 Overseas Building Operations if the assets are on the list provided to the
			 Department of State pursuant to this section and the Department of State has
			 submitted a report on the list to the Commission pursuant to subsection
			 (c).
			(e)Removal of
			 certain civilian real property transaction assetsConsistent with
			 section 12, not later than 20 calendar days after the submission of the
			 Commission’s report to the President, the Secretary of State may remove any
			 transaction that involves a civilian real property asset that is located
			 outside of the United States and its territories and owned or managed by the
			 Department of State’s Bureau of Overseas Building Operations from the
			 Commission recommendations or list of recommendations made pursuant to section
			 12.
			(f)Appeal by
			 Secretary of StateNothing in this section shall restrict the
			 ability of the Secretary of State to appeal to the Director of OMB or
			 Commission for funding by the Commission’s Asset Proceeds and Space Management
			 Fund to support the cost of implementing a recommendation.
			(g)ProceedsFor
			 the purposes of this Act, proceeds from the disposal of assets located outside
			 of the United States and its territories that are owned or managed by the
			 Department of State’s Bureau of Overseas Building Operations as identified by
			 the Commission and disposed of pursuant to this Act shall be deposited into the
			 Asset Proceeds and Space Management Fund. Proceeds from the disposal of assets
			 by the Department of State that are not disposed of pursuant to this Act shall
			 be retained by the Department of State.
			23.Federal Real
			 Property Profile
			(a)Congressional
			 committees
				(1)In
			 generalUpon the request of
			 the chairperson and ranking member of any committee described under paragraph
			 (2), the Office of Management and Budget and the General Services
			 Administration shall—
					(A)provide access to the Federal Real Property
			 Profile established in accordance with Executive Order 13327 of February 4,
			 2004 (69 Federal Register 5897), to that committee; and
					(B)make all information in the Federal Real
			 Property Profile available to that committee.
					(2)CommitteesThe
			 committees referred to under paragraph (1) are—
					(A)the Committee on
			 Transportation and Infrastructure of the House of Representatives;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(D)the Committee on
			 Environmental and Public Works of the Senate; and
					(E)the Committees on
			 Appropriations of the House of Representatives and the Senate.
					(b)Government
			 Accountability OfficeUpon
			 the request of the Comptroller General, the Office of Management and Budget and
			 the General Services Administration shall—
				(1)provide access to the Federal Real Property
			 Profile established in accordance with Executive Order 13327 of February 4,
			 2004 (69 Federal Register 5897), to the Government Accountability Office;
			 and
				(2)make all information in the Federal Real
			 Property Profile available to the Government Accountability Office.
				24.Excess
			 property
			(a)In
			 GeneralNot later than 3
			 years after the date of enactment of this Act, each Federal agency shall sell,
			 dispose, transfer, exchange, consolidate, co-locate, reconfigure, or redevelop
			 any property that on the date of enactment of this Act is—
				(1)excess property as defined under section
			 102(3) of title 40, United States Code; and
				(2)under the control
			 of that Federal agency.
				(b)Exceptions
				(1)In
			 generalSubsection (a) shall
			 not apply to any property, if the Federal agency in control of the property
			 submits a report to each committee described under paragraph (2) that—
					(A)identifies the property; and
					(B)states the
			 reasons the Federal agency is not able to carry out subsection (a) with respect
			 to that property.
					(2)CommitteesThe
			 committees referred to under paragraph (1) are—
					(A)the Committee on
			 Transportation and Infrastructure of the House of Representatives;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(D)the Committee on
			 Environmental and Public Works of the Senate; and
					(E)the Committees on
			 Appropriations of the House of Representatives and the Senate.
					
